Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Following a jury trial in 1991, Thomas Floyd Littlejohn was convicted of a multitude of drug charges and sentenced to 360 months’ imprisonment. On direct appeal, this court affirmed the judgment. See United States v. Fletcher, 993 F.2d 1540 (4th Cir.1993) (Case No. 91-5194). In June 2014, Littlejohn filed a second notice of appeal of the criminal judgment. However, because we have previously affirmed this criminal judgment, we dismiss the appeal as duplicative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.